1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                              EASTERN DISTRICT OF TEXAS
                                                                    LUFKIN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Pinto Pony Cookie Factory, LLC                                                  §           Case No. 16-90031
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    02/04/2016 . The undersigned trustee was appointed on 02/04/2016 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               95,754.15

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                          3,567.17
                                                     Bank service fees                                                                1,645.53
                                                     Other payments to creditors                                                          0.00
                                                     Non-estate funds paid to 3rd Parties                                                 0.00
                                                     Exemptions paid to the debtor                                                        0.00
                                                     Other payments to the debtor                                                         0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               90,541.45

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 06/29/2016 and the
      deadline for filing governmental claims was 09/27/2016 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 8,037.71 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 8,037.71 , for a total compensation of $ 8,037.71 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 75.90 , for total expenses of $ 75.90 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 10/22/2018                                     By:/s/JASON R. SEARCY
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                Page:       1

                                                                                    FORM 1
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                 ASSET CASES
                                                                                                                                                                                                 Exhibit A
Case No:              16-90031                         BP       Judge:        Bill Parker                                 Trustee Name:                      JASON R. SEARCY
Case Name:            Pinto Pony Cookie Factory, LLC                                                                      Date Filed (f) or Converted (c):   02/04/2016 (f)
                                                                                                                          341(a) Meeting Date:               03/18/2016
For Period Ending:    10/22/2018                                                                                          Claims Bar Date:                   06/29/2016


                                   1                                         2                            3                            4                          5                             6

                         Asset Description                                 Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                    Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                           Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                     Exemptions,                                                                              Assets
                                                                                                   and Other Costs)

  1. Texas Bank Checking Acct #7503                                                      1.00                      0.00                                                       0.00                        FA
  2. Austin Bank Checking Acct. #3686                                                    0.00                      0.00                                                       0.00                        FA
  3. Saleable goods                                                                1,000.00                        0.00               OA                                      0.00                        FA
  4. Gift Baskets, cookies                                                         8,500.00                        0.00               OA                                      0.00                        FA
  5. Office equipment, furnishings and supplies                                        494.00                   494.00                OA                                      0.00                        FA
  6. Equipment @ 102 E. Columbia, San Augustine, TX                               97,195.00                        0.00               OA                                      0.00                        FA
  7. Equipment @ 114 N Harrison, San Augustine, TX                               370,824.00                        0.00               OA                                      0.00                        FA
  8. Equipment @ 110 N. Harrison, San Augustine, Texas                             9,341.00                        0.00               OA                                      0.00                        FA
  9. Equipment @ 96 Property (20 acres with house                                 20,550.00                        0.00               OA                                      0.00                        FA
 10. Equipment - broken                                                            1,500.00                        0.00               OA                                      0.00                        FA
 11. Equipment at Best Oven, Houston, TX                                           6,000.00                        0.00               OA                                      0.00                        FA
 12. 102 E. Columbia St., San Augustine, TX                                      337,400.00                        0.00               OA                                      0.00                        FA
 13. 114 N. Harrison, San Augustine, TX                                          230,000.00                        0.00               OA                                      0.00                        FA
 14. Hwy 96 Land & House, San Augustine, TX                                      267,000.00                        0.00               OA                                      0.00                        FA
 15. 110 N. Harrison, San Augustine, TX                                          140,000.00                        0.00               OA                                      0.00                        FA
 16. Internet domain name www.pintopony.com                                        Unknown                         0.00               OA                                      0.00                        FA
 17. Cookie recipe owned by Tom and Samye Johnson                                  Unknown                         0.00               OA                                      0.00                        FA
 18. Lincoln National Life Insurance Co-Term Life Policy 2361                            1.00                      0.00               OA                                      0.00                        FA
 19. Lincoln National Life Insurance Co-Term Life Policy 2366                            1.00                      0.00               OA                                      0.00                        FA
 20. Case 916-cv-00149-RC, Searcy vs State Automobile                          1,000,000.00                        0.00                                               88,571.56                           FA
     Insurance C
 21. Unknown assoc of Mike Jackson has made deal (see notes)                       Unknown                         0.00                                                       0.00                        FA
 22. Checks turned over from prior sales (u)                                             0.00                   170.11                                                     170.11                         FA
 23. Unused proceeds from casualty insurance proceeds (u)                                0.00                 7,012.48                                                 7,012.48                           FA


      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                      Page:       2

                                                                                           FORM 1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES
                                                                                                                                                                                                       Exhibit A
Case No:              16-90031                         BP             Judge:        Bill Parker                                 Trustee Name:                      JASON R. SEARCY
Case Name:            Pinto Pony Cookie Factory, LLC                                                                            Date Filed (f) or Converted (c):   02/04/2016 (f)
                                                                                                                                341(a) Meeting Date:               03/18/2016
For Period Ending:    10/22/2018                                                                                                Claims Bar Date:                   06/29/2016


                                   1                                                2                           3                            4                          5                             6

                         Asset Description                                       Petition/               Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled           (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values               Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                          Exemptions,                                                                               Assets
                                                                                                        and Other Costs)

INT. Interest Income - accounts do not bear interest (u)                                      0.00                        N/A                                                       0.00                        FA


                                                                                                                                                                                 Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                 $2,489,807.00                   $7,676.59                                               $95,754.15                        $0.00
                                                                                                                                                                                 (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Objections to claims completed, awaiting orders. Once received, Searcy fee application will be filed.
  6-19-17 - Claims review will be necessary and objections will be filed.
  4-6-17 -Order Granting Mtn to Approve Compromise Settlement agreement re: Searcy v State Automobile Insurance Co. - Settlement funds have been received.




      UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                              Page:   3


RE PROP #             2   --   Account is reflected as overdrawn ($980.00).
RE PROP #             3   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
                                                                                                                              Exhibit A
RE PROP #             4   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
                               Perishables - expired
RE PROP #             5   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
RE PROP #             6   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
RE PROP #             7   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
RE PROP #             8   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
RE PROP #             9   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
RE PROP #            10   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
RE PROP #            11   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
RE PROP #            12   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
                               Tara Smith hired as realtor to sell (936) 671-0200
RE PROP #            13   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
                               Tara Smith hired as realtor to sell (936) 671-0200
RE PROP #            14   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
                               Tara Smith hired as realtor to sell (936) 671-0200
RE PROP #            15   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
                               Tara Smith hired as realtor to sell (936) 671-0200
RE PROP #            16   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
RE PROP #            17   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
                               Tom and Samye Johnson also own all rights to Pinto Pony logo and Pinto Pony
                               trademark which Debtor has been allowed to use.
RE PROP #            18   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
RE PROP #            19   --   8-17-16 - Order Authorizing Abandonment Dkt. #27
RE PROP #            20   --   U.S. District Court for the EDTX, Lufkin Division
                               Attorney, Jeff Bates in Nacogdoches, TX - Trustee will seek to employ as special
                               counsel. (936) 560-6954; Fax (036) 560-5996, bates@gbhattorneys.com
RE PROP #            21   --   Hwy 96 property abandoned by Order dated 8-17-16.
                               Unknown associate of Mike Jackson has made deal with Mike Jackson to run livestock
                               on the Hwy 96 property. The land belongs to Pinto Pony Cookie Factory, LLC
RE PROP #            22   --   Checks were turned over by Steve Zayler on behalf of Debtor. Checks were written for
                               sales in December 2015 and January 2016.
RE PROP #            23   --   Austin Bank applied the $11,001.61 of the casualty insurance proceeds to a final
                               payment on the note. Deposit in the unused proceeds payable to the estate.
RE PROP #          9999   --   Estate accounts do not bear interest income

Initial Projected Date of Final Report (TFR): 12/31/2017           Current Projected Date of Final Report (TFR): 12/31/2018




    UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                                                                                                  Page:           1

                                                                                           FORM 2
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 16-90031                                                                                            Trustee Name: JASON R. SEARCY                                              Exhibit B
      Case Name: Pinto Pony Cookie Factory, LLC                                                                            Bank Name: First National Bank of Vinita
                                                                                                                  Account Number/CD#: XXXXXX1880
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX2782                                                                              Blanket Bond (per case limit): $300,000.00
For Period Ending: 10/22/2018                                                                             Separate Bond (if applicable):


       1                2                               3                                             4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   03/31/16             22         Jennie L. Phillips                        Check turned over from Debtor                        1229-000                     $21.08                                     $21.08
                                   P.O. Box 816                              from prior sales
                                   Center, TX 75935                          Check turned over by Steve
                                                                             Zayler on behalf of Debtor
   03/31/16             22         Leslie M. Adkins                          heck turned over from Debtor                         1229-000                     $10.81                                     $31.89
                                   634 State Hwy 147 North                   from prior sales
                                   San Augustine, TX 75972                   Check turned over by Steve
                                                                             Zayler on behalf of Debtor
   03/31/16             22         Johnny & Stacey Garrett                   heck turned over from Debtor                         1229-000                     $10.37                                     $42.26
                                   P.O. Box 252                              from prior sales
                                   San Augustine, TX 75972                   Check turned over by Steve
                                                                             Zayler on behalf of Debtor
   03/31/16             22         Mr. or Mrs. R.N. McEachern                heck turned over from Debtor                         1229-000                     $76.89                                    $119.15
                                   264 FM 2218                               from prior sales
                                   P.O. Box 444                              Check turned over by Steve
                                   San Augustine, TX 75972                   Zayler on behalf of Debtor
   03/31/16             22         Twin Lakes Rehabilitation & Care Center   heck turned over from Debtor                         1229-000                     $50.96                                    $170.11
                                   451 S. El Camino Crossing                 from prior sales
                                   San Augustine, TX 75972                   Check turned over by Steve
                                                                             Zayler on behalf of Debtor
   05/04/17             20         State Auto Insurance Companies            Searcy v State Auto Adversary                        1149-000                $88,571.56                                $88,741.67
                                   Morgan Insurance Agency, LTD              Settlement
                                   3708 S. Medford Dr.
                                   Lufkin, TX 75901-5752
   06/07/17                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                          $82.08          $88,659.59
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/10/17                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                          $91.11          $88,568.48
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/17                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                          $94.06          $88,474.42
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/24/17             23         Austin Bank                               Unused proceeds for casualty                         1229-000                  $7,012.48                               $95,486.90
                                                                             insurance proceeds
   09/08/17                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                          $95.63          $95,391.27
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                       $95,754.15               $362.88
                                                                                                                                                                                                  Page:           2

                                                                                           FORM 2
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 16-90031                                                                                            Trustee Name: JASON R. SEARCY                                              Exhibit B
      Case Name: Pinto Pony Cookie Factory, LLC                                                                            Bank Name: First National Bank of Vinita
                                                                                                                  Account Number/CD#: XXXXXX1880
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX2782                                                                              Blanket Bond (per case limit): $300,000.00
For Period Ending: 10/22/2018                                                                             Separate Bond (if applicable):


       1                2                               3                                             4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   10/06/17                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                          $98.03          $95,293.24
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/17                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                         $101.18          $95,192.06
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/17                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                          $97.82          $95,094.24
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/18                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                         $100.98          $94,993.26
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/18                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                         $100.87          $94,892.39
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/18                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                          $91.01          $94,801.38
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/06/18                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                         $100.66          $94,700.72
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/18                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                          $97.32          $94,603.40
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/18                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                         $100.46          $94,502.94
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                          $97.11          $94,405.83
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                         $100.25          $94,305.58
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        First National Bank of Vinita             Bank Service Fee under 11                            2600-000                                         $100.14          $94,205.44
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)



        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                             $0.00           $1,185.83
                                                                                                                                                                                                  Page:           3

                                                                                           FORM 2
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 16-90031                                                                                              Trustee Name: JASON R. SEARCY                                            Exhibit B
      Case Name: Pinto Pony Cookie Factory, LLC                                                                             Bank Name: First National Bank of Vinita
                                                                                                                   Account Number/CD#: XXXXXX1880
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX2782                                                                              Blanket Bond (per case limit): $300,000.00
For Period Ending: 10/22/2018                                                                             Separate Bond (if applicable):


       1                2                               3                                             4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   09/24/18            101         Searcy & Searcy, P.C.                     Order dated 9-21-18, Dkt. #77                         3110-000                                     $2,860.00           $91,345.44
                                   P.O. Box 3929                             Attorney for Trustee Fees
                                   Longview, Texas 75606
   09/24/18            102         Searcy & Searcy, P.C.                     Order dated 9-21-18, Dkt. #77                         3120-000                                        $707.17          $90,638.27
                                   P.O. Box 3929                             Attorney for Trustee Expenses
                                   Longview, Texas 75606-3929
   10/05/18                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                         $96.82          $90,541.45
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                                $95,754.15            $5,212.70
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                     $95,754.15            $5,212.70
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                          $95,754.15            $5,212.70




        UST Form 101-7-TFR (5/1/2011) (Page: 8)                                     Page Subtotals:                                                             $0.00           $3,663.99
                                                                                                                                                         Page:     4




                                                                                                                                                          Exhibit B
                                                                                    TOTAL OF ALL ACCOUNTS
                                                                                                                                     NET             ACCOUNT
                                                                                                  NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                          XXXXXX1880 - Checking                                        $95,754.15               $5,212.70            $90,541.45
                                                                                                       $95,754.15               $5,212.70            $90,541.45

                                                                                                 (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                         transfers)            to debtors)
                                          Total Allocation Receipts:                    $0.00
                                          Total Net Deposits:                       $95,754.15
                                          Total Gross Receipts:                     $95,754.15




UST Form 101-7-TFR (5/1/2011) (Page: 9)                           Page Subtotals:                                       $0.00                $0.00
                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 16-90031
     Case Name: Pinto Pony Cookie Factory, LLC
     Trustee Name: JASON R. SEARCY
                         Balance on hand                                              $                90,541.45

               Claims of secured creditors will be paid as follows:

                                                              Allowed           Interim
                                                              Amount of         Payment to         Proposed
      Claim No. Claimant                       Claim Asserted Claim             Date               Payment
                      Texas Workforce
      7               Commission              $     2,495.82 $        2,495.82 $           0.00 $        2,495.82
                 Total to be paid to secured creditors                                $                  2,495.82
                 Remaining Balance                                                    $                88,045.63


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
      Trustee Fees: JASON R. SEARCY                      $       8,037.71 $               0.00 $         8,037.71
      Trustee Expenses: JASON R. SEARCY                  $            75.90 $             0.00 $              75.90
      Attorney for Trustee Fees: SEARCY &
      SEARCY                                             $       2,860.00 $        2,860.00 $                  0.00
      Attorney for Trustee Expenses: SEARCY &
      SEARCY                                  $                    707.17 $          707.17 $                  0.00
                 Total to be paid for chapter 7 administrative expenses               $                  8,113.61
                 Remaining Balance                                                    $                79,932.02


               Applications for prior chapter fees and administrative expenses have been filed as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 10)
                                                              NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 68,721.39 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     2                    Internal Revenue Service        $    67,308.85 $              0.00 $        67,308.85
                          Texas Comptroller Of
     15                   Public Accounts                 $     1,412.54 $              0.00 $         1,412.54
                 Total to be paid to priority creditors                                $              68,721.39
                 Remaining Balance                                                     $              11,210.63


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 437,286.42 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 2.6 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
                          INTERNAL REVENUE
     2A                   SERVICE                         $       657.41 $              0.00 $             16.85
                          La Crosse Milling
     3                    Company                         $     2,244.00 $              0.00 $             57.53
                          Dell Financial Services,
     8                    LLC                             $     4,440.57 $              0.00 $           113.84
     9                    Harris Leasing Co.              $   169,775.34 $              0.00 $         4,352.50




UST Form 101-7-TFR (5/1/2011) (Page: 11)
                                                       Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                     of Claim              to Date          Payment
                          Texas Mutual Insurance
     10                   Co.                        $              0.00 $              0.00 $              0.00
                          American Infosource Lp As
     13                   Agent For                 $            157.62 $               0.00 $              4.04
                          Texas Comptroller Of
     15A                  Public Accounts            $             49.37 $              0.00 $              1.27
     16                   Michael Jackson            $       259,962.11 $               0.00 $         6,664.60
                 Total to be paid to timely general unsecured creditors                $              11,210.63
                 Remaining Balance                                                     $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 12)
